Citation Nr: 0521207	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from March 1956 to March 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The claim was previously before the 
Board in August 2004 and remanded for an outstanding hearing 
request.  The hearing was held on December 6, 2004, before 
the undersigned Veterans Law Judge, sitting in Lincoln, 
Nebraska.  A transcript of the testimony is in the claims 
file.  


FINDING OF FACT

Bilateral hearing loss is related to excessive exposure to 
noise during the veteran's active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order)(holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to this claim.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection 
for bilateral hearing loss has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefit sought on appeal by the veteran.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Merits of the Claim

The veteran contends that he incurred bilateral hearing as a 
result of active military service.  Specifically, he asserts 
the hearing loss was due to exposure to jet engine noise.  
The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.  Such level of 
hearing impairment need not be present during service, 
however, to establish service connection.  See Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993) (a claimant may establish 
direct service connection for a hearing disability initially 
manifested years after service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease in service).  

The veteran testified at the hearing in December 2004 that 
for a period of two years during his active duty service, he 
was exposed to jet engine noise at Hill Air Force Base.  He 
indicated that as a result of complaints from the civilian 
community regarding noise pollution from the jets, he was 
assigned to do sound readings on jet engine noises as part of 
his duties as a preventive medicine specialist.  He stated 
that while he was given ear protection, which consisted of 
Styrofoam earplugs and a headband, it was not adequate to 
completely block out the roar of the jet engines.  He further 
testified that it was often necessary to remove the ear 
protection when trying to listen to the commands of superior 
officers.  He concluded his testimony by stating that since 
his discharge, he had been plagued with both bilateral 
hearing loss and tinnitus.

At the outset, the Board finds that there is no evidence 
within the claims folder to contradict the veteran's 
testimony regarding his in-service duty assignment.  The 
veteran's separation record shows that he was trained as a 
preventive medicine specialist.  Thus, the Board has no 
reason to doubt the veracity of the veteran's testimony as to 
his duties in service.  

Turning to the objective medical evidence of record, the 
veteran's service medical records do not contain an 
enlistment audiological evaluation.  The February 1956 
examination simply notes the veteran's ears were normal.  
Upon separation examination in February 1960, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
5
0
10
30

VA has prescribed the veteran hearing aids.  A July 1999 
audiometric evaluation indicates the veteran reported a 
history of noise exposure, to include aircraft engines, with 
an inconsistent use of hearing protection.  He also 
complained of tinnitus and bouts of dizziness.  Pure-tone air 
and bone conduction audiometry results suggested normal 
hearing status through 1500 Hertz, but sloping to a moderate 
to severe sensorineural hearing loss in the higher 
frequencies for the right ear.  Results for the left ear 
suggested normal hearing status through 1000 Hertz, but 
steeply sloping to a moderate to profound sensorineural 
hearing loss in the higher frequencies.  Speech recognition 
was 100 percent in the right ear and 80 percent in the left 
ear.

In October 2003, the veteran was afforded a VA examination.  
The claims file was not reviewed.  The veteran presented with 
a history of hearing loss and constant ringing in both ears 
since he was stationed at Hill Air Force Base. He reported 
first noticing ringing in his ears after checking sound level 
readings on jet engines from a distance of 200 yards.  There 
was some history of pre-military and post-military 
occupational and recreational noise exposure.  

The pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
45
60
70
LEFT
15
25
80
105
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 78 percent in the left ear.  
The examiner opined the veteran's hearing loss was less than 
likely the result of noise exposure during his military 
service.  The rationale for this opinion was that the veteran 
wore double hearing protection consistently for the two years 
he was exposed to noise in service, but did not wear hearing 
protection for pre-military and post-military noise exposure.  
The examiner opined that tinnitus was at least as likely as 
not related to service because tinnitus could be a side 
effect of damage to the organ of hearing.  The veteran was 
granted service connection for tinnitus in the November 2003 
rating decision.  

Finally, the veteran submitted a private medical opinion from 
the Sherard Hearing Aid Center, which shows that he was 
tested in March 2004.  Test results were indicative of 
bilateral hearing loss.  The report was signed by Floyd 
Stanley Sherard, a licensed examiner, who stated that is was 
"more likely than not [the veteran] developed his bilateral 
hearing loss and tinnitus as the result of exposure to loud 
noise and concussion of working around jet engines for two 
years which was still very loud even with wearing protective 
hearing devices while on active military duty in the US Air 
Force."

Although the private medical opinion appears to have been 
based exclusively on the history provided by the veteran, the 
VA examiner in October 2003 relied on a similar history in 
concluding that the veteran's tinnitus was as likely as not 
due to noise exposure in service.  As previously discussed, 
the Board finds no reason to doubt the reliability of 
excessive noise exposure in service, at least with the 
assignment at Hill Air Force Base.  There is some indication 
that there was both pre-military and post-military 
occupational and recreational noise exposure at the time of 
VA examination in October 2003, but the veteran clarified in 
his January 2004 notice of disagreement, and his December 
2004 testimony, that the tractors he drove had the benefit of 
good muffler systems and some had enclosed cabs.  He further 
indicated that the recreational noise exposure was not from a 
high-powered rifle but a 22-cal. rifle, which was not very 
loud.  Finally, the veteran stated that he had a difficult 
time hearing the October 2003 VA examiner, which resulted in 
some of the inaccurate information included in the report of 
examination.  The statement is not inconsistent with the 
October 2003 VA examiner's own observation that the veteran 
would have some difficulty in understanding normal 
conversational speech, even in quiet listening situations.

Even though further medical inquiry could undoubtedly be 
undertaken in an effort to develop the claim, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, weighing the available evidence, particularly the 
medical opinion evidence, the Board is persuaded that a state 
of relative equipoise has been reached and the benefit-of-
the-doubt rule will therefore be applied to grant the 
veteran's appeal.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


